It is generally conceded that a charge such as that of which plaintiff in error was convicted is one easy to make and hard to successfully defend against. The gravamen of the offense lies in the violation of virtue rather than in the immoral act of sexual intercourse. It is a matter of common knowledge that although a young woman may be of unchaste character it is hard for one charged with the violation of her chastity to procure witnesses who will testify disclosing their knowledge of her previous unchastity. I think the defendant on account of his physical condition and the nature of the charge should have had reasonable time to prepare his defense and that justice demands that he have a new trial.